Title: Thomas Jefferson to Charles Pinckney, 29 August 1809
From: Jefferson, Thomas
To: Pinckney, Charles


          Dear Sir  Monticello Aug. 29. 09.
          Mrs Trist, daughter of the late mrs House of Philadelphia, both of them probably known to you, is now with us on a visit, and has been rendered extremely miserable by a paragraph in a Charleston paper, called the Strength of the people, mentioning the death of  Samuel House ‘an old and respectable inhabitant of that city.’ she had a brother of that name, who has been living in Charleston about 20. years & was probably something under 50 years of age. he married a miss Corse since dead, by whom he had children. he was for some time in the office of mr Hamilton, now Secretary of the Navy. she is anxious to know whether this was the person whose death is announced in the inclosed paragraph? of what disease & in what situation or circumstances he died? what children he left, & how they are disposed of? the mother of his wife is understood to be in a situation to take care of them. desirous that these her enquiries should be satisfied, & having no acquaintance herself at Charleston, I have assured her I could so far count on the indulgence of your friendship as to ask an answer to them through your agency which I now take the liberty of doing. the motive of humanity is I know sufficient to engage you in this kind office, and a sympathy with her feelings will prevent unnecessary delay.—now a word as to myself. I am here enjoying the ineffable luxury of being owner of my own time: and never was I busier, or more constantly hurried by the objects of my emploiment. but these are always pursuits of either fancy or interest, & their consummation a source of gratification to myself. satisfied as I am that the public vessel is in the hands of as able a pilot as could be found, I sleep soundly as a mere passenger without troubling myself with the courses pursued. I have now leisure to think of my friends & to rejoice in their welfare. I offer my prayers for your’s with the assurances of my esteem & respect.
          
            Th:
            Jefferson
        